Citation Nr: 0512048	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to 
December 1952.  He died in December 1961 and the appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued in 
April 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
determined that no new and material evidence had been 
submitted sufficient to reopen a claim for service connection 
for the cause of the veteran's death.

In an April 2003 VA Form 9, the appellant requested a Central 
Office (CO) Board hearing.  She failed to appear for a CO 
hearing scheduled in January 2004.  As the appellant has 
neither submitted good cause for failure to appear nor 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).

In February 2004, the Board remanded the case for additional 
development.  It is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the appeal addressed in this 
decision.

2.  In a March 1962 rating decision, the Detroit, Michigan 
Regional Office (Detroit RO) denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death; the appellant did not file a notice of 
disagreement (NOD) within one year of notification.

3.  Evidence added to the record since the March 1962 rating 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the appellant's claim for service connection 
for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The March 1962 rating decision, denying service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to receipt of the claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  In August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the appellant's claim 
to reopen the previously denied claim of service connection 
for the cause of the veteran's death was received in November 
2001, these regulatory provisions apply.  The Board observes, 
however, that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002).

In compliance with the February 2004 Board remand, the claims 
file includes documentation that VA has complied with the 
duties to assist and notify the claimant as set forth in the 
VCAA and a copy of the veteran's December 1952 separation 
examination report from service.  In response to the February 
2004 VCAA letter, the appellant submitted a copy of her own 
Social Security card and a duplicate of an August 1950 in-
service incident report.  In an October 2004 response 
received from the National Personnel Records Center (NPRC), 
the NPRC indicated that the record was fire-related and there 
were no service medical or Surgeon General Office records for 
the veteran and that it could not identify, or furnish, the 
personnel file based on the information provided.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  In January 2005, VA readjudicated the 
appellant's claim and issued a supplemental statement of the 
case (SSOC).  Given the foregoing, the Board finds that the 
VA has substantially complied with the Board's August 2003 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether new and material 
evidence has been received to reopen a claim for service 
connection for the cause of the veteran's death.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal.  In 
this regard, the Board notes that collectively, by various 
letters dated in November 2001, April 2003, and February 
2004, a rating action issued in April 2002, an April 2003 
statement of the case (SOC), a February 2004 Board remand, 
and a January 2005 SSOC, the appellant was provided with 
information regarding the evidence needed to reopen and 
substantiate her service-connection claim.  She was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claim and in the various VCAA 
notice letters, a February 2004 Board remand, an SOC, and an 
SSOC, the appellant was given specific information with 
respect to the changes in the regulations governing new and 
material evidence and in the law pursuant to the VCAA, as 
well as to the new VA duties to assist and notify pursuant to 
the VCAA.  The appellant was also given the opportunity to 
identify additional relevant evidence that might substantiate 
her claim in the cover letters accompanying the SOC and the 
SSOC.  Furthermore, the appellant and her representative 
provided additional evidence, argument and comment.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence, which might be relevant to her 
claim.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).  Under 
these circumstances, the Board finds that the service medical 
records, VA treatment records, rating actions, in-service 
incident report, and lay statements, are adequate for 
determining whether new and material evidence has been 
received to reopen the appellant's claim for service 
connection for the cause of the veteran's death have been 
met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application for 
service connection for the cause of the veteran's death was 
originally received in December 1961.  In a March 1962 rating 
decision, the Detroit RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant did not appeal that decision.  
In November 2001, the appellant sought to reopen her claim.  
In a March 2002 rating action issued in April 2002, the 
subject of this appeal, the RO determined that no new and 
material evidence had been submitted sufficient to reopen her 
claim.  In a subsequent SOC and SSOC, VA provided the 
appellant with the regulations implementing the provisions of 
the VCAA and additional notice regarding what information and 
evidence had been submitted and considered and readjudicated 
the issue, confirming the previous determination not to 
reopen her claim.  In various letters, the Board provided 
notice of the provisions of the VCAA to the appellant and 
specifically informed her that she needed to provide new and 
material evidence to reopen her claim, that is, medical 
evidence showing that a disability for which service 
connection should have been established, was either a primary 
of contributory cause of the veteran's death.  Subsequently, 
VA provided another VCAA letter in February 2004 and told her 
that it was her responsibility to ensure that all evidence in 
support of her claim not in the possession of the Federal 
Government was received.  Although the VCAA notice letters 
that were provided to the appellant do not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In variously dated letters 
to the appellant, a rating action, a Board remand, an SOC, an 
SSOC, and their cover letters, VA provided additional notice 
to the appellant regarding what information and evidence must 
be submitted by the claimant, what information and evidence 
might be, or had been, obtained by VA, and gave the appellant 
additional time to submit any comment concerning any 
additional evidence that pertained to her claim.  In these 
communications, VA also informed the appellant of what 
information and evidence was needed to substantiate her claim 
and what information she needed to submit and what VA would 
do or had done.  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

The Board finds that VA has notified the appellant of the 
evidence needed to adjudicate her claims and has obtained and 
developed all relevant evidence necessary for an equitable 
disposition of the issues discussed in this decision.  Thus, 
the Board finds that there has been no prejudice to the 
appellant in this case that would warrant further notice or 
development, her procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393; see also Mayfield v. Nicholson, 02-1077 
(Vet. App. decided Apr. 14, 2005).

New and Material Claim

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  Although the RO determined 
that no new and material evidence had been received to reopen 
her claim for service connection for the cause of the 
veteran's death in the March 2002 rating decision, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a March 1962 
rating decision, the Detroit RO denied service connection for 
the cause of the veteran's death.  The appellant did not file 
a notice of disagreement (NOD) with that decision within one 
year of notification.  In a March 2002 rating decision, the 
subject of this appeal, the RO determined that no new and 
material evidence had been received to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death.  

Since the appellant did not submit a notice of disagreement 
within one year of the March 1962 rating decision, it became 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2004).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The pertinent evidence of record at the time of the March 
1962 rating decision consisted primarily of the veteran's 
service medical records and claims file, the veteran's 
certificate of death noting an autopsy had been performed, 
1961 inpatient records from the VA hospital noting a post-
mortem had been obtained, and a December 1961 private 
physician's statement.  The veteran's December 1952 
separation examination report reveals an essentially negative 
history and no clinical findings of any disorder.  A June 
1961 VA hospital report shows that the veteran had been 
complaining of severe headaches for a period of six months, 
which had progressively worsened and had been continuous, and 
intermittent, for the past three weeks.  Following a 
craniotomy, where a large malignant tumor of the right 
temporal lobe was removed, the diagnosis was right temporal 
brain tumor, astrocytoma Grade III, improved.  In August 
1961, the veteran was readmitted because of persistent 
headaches and an aggressive behavior pattern.  Another 
craniotomy with a partial frontal lobectomy was performed in 
September 1961.  Initially, the veteran showed some 
improvement for six weeks, but after that he began a 
progressive downhill course with the tumor mass continuing to 
grow.  This was evidenced by herniation of the brain tumor 
through a decompressed area of the skull.  During the last 
three weeks of hospitalization prior to his death, the 
veteran was generally unresponsive.  The certificate of death 
and VA hospital report reveal that he died on December [redacted], 
1961 due to astrocytoma Grade III.  The Detroit RO denied 
service connection for the cause of death because the 
veteran's fatal condition was first shown in 1961.

Evidence presented or secured since the March 1962 rating 
decision includes a copy of an August 1950 incident report, 
which reflects that, in a struggle with a prisoner, the 
veteran received a blow under the right ear and was treated 
at the dispensary and various lay statements.  This evidence 
is clearly new, in that it is not redundant of other evidence 
previously considered.  But the evidence is not material to 
the issue under consideration, as it does not include any 
medical evidence linking the cause of the veteran's death to 
service, to include the August 1950 incident and, therefore, 
it does not raise a reasonable possibility of substantiating 
the claim.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  The Board recognizes that the appellant has 
argued that the veteran's death is etiologically related to 
the blow that the veteran received to his head in August 
1950.  The appellant married the veteran in 1958.  None of 
the medical records in the file include a medical opinion 
concerning linking the appellant's demise to service, to 
include the August 1950 incident.  The appellant's statements 
that the veteran's death is attributable to his active 
service do not establish the necessary nexus, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions), or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the March 1962 decision remains 
final.  Accordingly, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
not reopened, as the newly submitted evidence is not 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).




ORDER

As new and material evidence has not been submitted, the 
appellant's claim for service connection for the cause of the 
veteran's death is not reopened. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


